Williams, J.
Plaintiffs seek an injunction to prevent the Superintendent of the Insurance Department from approving, under the act of March 18, 1895 (Acts 1895, p. 194), a uniform policy of insurance to be used to the exclusion of all other forms, by the fire insurance companies doing business in this State. It is claimed that said act attempts to delegate legislative powers to said Superintendent and is therefore unconstitutional and void.
The petition charges that defendant, who was such Superintendent at the time this suit was begun, was about to approve and promulgate, by authority of said act, a, form of policy to be used to the exclusion of all others by the fire insurance companies doing business in Missouri ;• that when so approved he would forthwith officially advise all such companies, or “indicate to them expressly or by necessary implication, that from and after the first, day of January, 1896, it would be unlawful for them and each of them to issue in this State any fire or lightning policy which did not embrace, and in all respects-conform to, the said exclusive form which the said Superintendent was so threatening to approve and promulgate.” It is alleged that the effect of such action will be to force, induce or enable such companies to employ said form, to the exclusion of all others, under color of lawful authority or legal requirement, and thus impose upon plaintiffs and all others similarly situated harsh, unfair and unjust conditions in their contracts, of insurance and cause them serious and substantial damages.
Plaintiffs are alleged in the petition to be owners-of property of great value in the city of St. Louis. Some of them are wholesale merchants who carry large *499stocks and are in the habit of keeping the same insured.' It is further stated that plaintiffs had been accustomed to make contracts of insurance containing such terms and conditions as their situation demanded, and that they had the right so to do. It is also alleged that the threatened action of defendant will deprive them of that privilege, and prevent them from making contracts of insurance to suit their varying needs and circumstances, in accordance with the rules and requirements of the insurance companies and the valid laws of the State, and that they will thereby be deprived of a valuable property right.
An objection to the introduction of any evidence under this petition was interposed by defendant and overruled. The circuit court granted a perpetual injunction and from that decree defendant has appealed, and renews the point here, that the petition fails to state a cause of action.
The first question for determination is whether plaintiffs have any standing in equity to maintain this suit. They do not' charge that defendant was about to interfere directly with any contract which they had made or were intending to make. Their real complaint, stripped of all unnecessary matters, is that the above recited act of the legislature is unconstitutional; that, nevertheless, defendant is about to approve a form of policy under it. If he does so, they say, the insurance companies will, either under the erroneous belief that such action is binding upon them, or because they prefer to adopt such form, refuse to issue any other kind of policy, and by such conduct of the companies, under the guise of obedience to said act, plaintiffs may not be able to make contracts of insurance which they otherwise might make. We know of no principle that will authorize a party to contést the validity of a legislative act and enjoin an officer from *500carrying out its provisions simply because he fears that another person or corporation may not be willing to make as favorable agreements with him as they might do if said act should first be declared unconstitutional. Yet this seems to be plaintiffs’ attitude in this case. Some substantial interest in the matter must be shown by plaintiffs before the courts will enter into an investigation of that question. State v. Rathaway 106 Mo. 236. “Injury, material and actual, not fanciful, theoretical or merely possible, must be shown as the necessary or probable results of the action sought to be restrained.” People v. Canal Board, 55 N. Y. 390.
There is no analogy between this case and Newmeyer v.Railroad, 52 Mo. 81, cited by respondent and the line of cases similar to that, where it is decided that a taxpayer may restrain the illegal action of county courts, whereby the public burdens, of which he must bear a part, are increased. It will be noted, also, that all the cases, cited by respondents to show that it is a delegation of legislative power to authorize the Superintendent of Insurance to prescribe the terms and conditions to be inserted in such policies, were suits upon actual contracts of insurance; and were not proceedings to prevent possible future injury. (O’Neil v. Ins. Co., 166 Pa. St. 72; Anderson v. Ins. Co., 59 Minn. 182; Bowling v. Ins. Co., 92 Wis. 63.) If the act is unconstitutional it can not stand in the way of any contracts plaintiffs may make.
The mere possibility of injury to them because they may be unable to find companies that will contract with them upon satisfactory terms, can not authorize injunctive relief in their .behalf.
The action of the circuit court in making the injunction perpetual was erroneous. Judgment reversed and cause remanded with directions to dissolve the' injunction and dismiss the bill.
All concur.